Citation Nr: 1500393	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-26 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to May 1973, to include service in the Republic of Vietnam (RVN).  He is a Purple Heart recipient.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a zero percent (non-compensable) disability rating effective January 23, 2009.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran and his wife testified at a June 2012 Travel Board hearing before the undersigned, the transcript of which has been associated with the record.  In April 2014, the Board remanded the Veteran's claim in order to obtain a VA audiology examination to determine the current severity of his service-connected hearing loss.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire rating period, the Veteran's bilateral hearing loss disability exhibited no worse than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

For the entire rating period, the criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

As the issue on appeal concerns an initial rating for bilateral hearing loss-and comes before the Board on appeal from a decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure (as claimed in his VA Form 9 Substantive Appeal received in October 2011) to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records (STRs), as well as VA and non-VA medical treatment records.  The Veteran was also afforded  VA audio examinations in March 2009, August 2011, and (pursuant to the Board's April 2014 remand) May 2014.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In light of the foregoing, VA's duties to assist and notify have been satisfied in the current appeal.  

II. Hearing Loss Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) ("[b]ecause the claims process before the agency can be lengthy, and because the level of a veteran's disability may fluctuate over time, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.").  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the pure tone threshold average (the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Each ear is evaluated separately.  Id.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2014).  That numeral is then elevated to the next higher Roman numeral.  Id.  Again, each ear is evaluated separately.  Id.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

III. Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

Historically, the Veteran filed his claim for entitlement to service connection for bilateral hearing loss in January 2009, contending that as a helicopter pilot he was exposed to extremely loud noises from both the engine as well as noises from the armaments on board.  

The Veteran attended a VA audiology examination in March 2009.  He reported that he was a high-school history teacher and constantly had to ask that his students repeat themselves, that his wife told him he left on his turn signal, and that he usually didn't hear his cell phone go off in his pocket.  The Veteran reported exposure to helicopter engine nose with occasional ear protection.  He denied current occupational noise exposure and reported recreational noise exposure as a target shooter, with the use of ear protection.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
55
LEFT
10
20
45
60
55

The average decibel loss was 40 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  The audiologist diagnosed normal to moderately-severe sensorineural hearing loss (SNHL) in both ears.  

The March 2009 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (40 decibel pure tone threshold average, and 94 percent speech discrimination), and a numeric designation of II for the left ear (45 decibel pure tone average, 90 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (II), entered into Table VII, produce a zero percent (noncompensable) evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon March 2009 VA audiological evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

A September 2009 private audiology evaluation by audiologist Jane Brady of Horizon Audiology, Inc., diagnosed bilateral mild sloping to severe high-frequency SNHL.   The audiologist did not utilize the controlled speech discrimination test (Maryland CNC) to measure speech recognition, as required for VA hearing evaluation purposes.  38 C.F.R. § 4.85(a) (2014).   

The Veteran was next provided a VA audiology examination in August 2011.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
55
60
LEFT
10
15
50
50
55

The average decibel loss was 42 decibels in the right ear and 42 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The audiologist diagnosed bilateral SNHL.  She found that the Veteran's bilateral SNHL impacted his ability to work, as he was a school teacher and had difficulty hearing in a classroom setting, often requiring him to read lips.

The August 2011 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (42 decibel pure tone threshold average, and 96 percent speech discrimination), and a numeric designation of I for the left ear (42 decibel pure tone average, 92 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a zero percent (noncompensable) evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon August 2011 VA audiology evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

During his June 2012 Travel Board hearing, the Veteran testified that his hearing had worsened over the preceding year, and that the day before his hearing, he was unable to understand his neighbor during an attempted conversation.  The Veteran also testified that his hearing acuity had worsened during his August 2011 VA examination.  He also testified that he "got pretty good at reading lips" while teaching school.  Finally, the Veteran testified that he would obtain a private audiology evaluation.  His wife testified that, since she had known her husband after his return from Vietnam, he always told her that he could not hear her very well.  

A July 2012 private audiology evaluation by audiologist Jane Brady of Horizon Audiology, Inc., diagnosed bilateral mild sloping to moderate SNHL in the right ear (with a 10-decibel decrease noted at 1000 Hertz) and mild sloping to moderately-severe SNHL in the left ear (with generally stable hearing noted).  She stated that the hearing loss may cause the Veteran difficulty in a quiet environment, and that in a background of noise, he would have more difficulty due to the negative effects of noise on the soft sounds of speech.  The audiologist did not utilize the controlled speech discrimination test (Maryland CNC) to measure speech recognition, as required for VA hearing evaluation purposes.  38 C.F.R. § 4.85(a) (2014).  

The Board's April 2014 remand requested that a current VA audiology examination be performed due to the Veteran's claim that his hearing had worsened since his last VA examination in August 2011, as well as the failure of the July 2012 private audiologist to utilize the Maryland CNC test.  Pursuant to the Board's remand, the Veteran was provided a VA audiology examination in May 2014.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
55
55
LEFT
10
20
50
55
55

The average decibel loss was 41 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The audiologist diagnosed bilateral SNHL.  The Veteran provided a history of worsening hearing since 2011.  The examiner found that the Veteran's bilateral SNHL impacted his ability to work, as he had to move closer to his students to read their lips.

The April 2014 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (41 decibel pure tone threshold average, and 92 percent speech discrimination), and a numeric designation of I for the left ear (45 decibel pure tone average, 92 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a zero percent (noncompensable) evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon April 2014 VA audiology evaluation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on a full review of the record, including the cited VA audiological evaluations, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during the appeal period.  As noted above, the VA examiners in August 2011 and May 2014 specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning (inability to understand his neighbor during an attempted conversation, leaving on his turn signal, not usually hearing his cell phone go off in his pocket,  difficulty hearing his students, often requiring him to read lips, necessity to move closer to the students to read lips).  His wife is also found to be competent to describe that he has (since returning from Vietnam) told her that he couldn't hear her very well.  The Board finds both witnesses to be credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  VA examination reports of record include thorough hearing examinations and testing results were consistent over the appeal period.  

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.  

The application of the rating schedule to the audiometric findings does not establish entitlement to a compensable rating at any time during the appeal period.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found, because the weight of the competent and probative lay and medical evidence of record is against a compensable rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against assigning a compensable rating for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the issue of entitlement to a compensable initial disability rating for bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

In this case, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  During VA audiological evaluation in August 2011, the audiologist explained that the Veteran's hearing loss impacted his ability to work, as he was a school teacher and had difficulty hearing in a classroom setting, often requiring him to read lips.  During May 2014 VA examination, the Veteran provided a history of worsening hearing since 2011.  The audiologist determined that the Veteran's bilateral SNHL impacted his ability to work, as he had to move closer to his students to read their lips. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were not demonstrated in this case.  The Veteran's reported hearing difficulties are measured by the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's difficulty in hearing his students (requiring him to read lips) is contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, because the Veteran testified in June 2012 that he is employed as a high-school history teacher (see also May 2014 VA audiology examination) this issue is moot.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


